Name: Council Regulation (EC) NoÃ 1738/2006 of 23 November 2006 amending Regulation (EC) NoÃ 930/2004 on temporary derogation measures relating to the drafting in Maltese of the acts of the institutions of the European Union
 Type: Regulation
 Subject Matter: European Union law;  personnel management and staff remuneration;  Europe;  European construction;  politics and public safety;  information and information processing
 Date Published: nan

 25.11.2006 EN Official Journal of the European Union L 329/1 COUNCIL REGULATION (EC) No 1738/2006 of 23 November 2006 amending Regulation (EC) No 930/2004 on temporary derogation measures relating to the drafting in Maltese of the acts of the institutions of the European Union THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 290 thereof, Having regard to the Treaty on European Union, and in particular Articles 28 and 41 thereof, Having regard to Council Regulation No 1 of 15 April 1958 determining the languages to be used by the European Economic Community (1) and to Council Regulation No 1 of 15 April 1958 determining the languages to be used by the European Atomic Energy Community (2), which two Regulations are hereinafter referred to as Regulation No 1, Having regard to Council Regulation (EC) No 930/2004 of 1 May 2004 on temporary derogation measures relating to the drafting in Maltese of the acts of the institutions of the European Union (3), and in particular Articles 2 and 3 thereof, Whereas: (1) By Regulation (EC) No 930/2004, the Council decided that, by way of derogation from Regulation No 1 and for a transitional period of three years beginning on 1 May 2004, the institutions of the Union would not be bound by the obligation to draft all acts in Maltese and to publish them in that language in the Official Journal of the European Union. (2) On that occasion, the Council agreed, in Article 2 of the said Regulation, that not later than 30 months after its adoption, the Council would review the operation of that Regulation and determine whether to extend it for a further period of one year. (3) Since the start of the transitional period, the situation as regards translation from and into Maltese has improved considerably, so that an extension of the temporary derogation measures is not justified. By Decision of 24 October 2006, the Council accordingly decided that there were no grounds for such an extension. The transitional period will therefore come to an end on 30 April 2007. (4) However, Article 3 of the said Regulation stipulates that, at the end of the transitional period, all acts which at that time have not already been published in the Maltese language are also to be published in that language; it would nevertheless appear to be very difficult for all those acts to be translated and published immediately after 30 April 2007. Article 3 should therefore be amended in order to give the institutions a further space of time to enable them to absorb the backlog of all the acts that will not have been published in Maltese by the end of the transitional period, HAS ADOPTED THIS REGULATION: Article 1 Article 3 of Regulation (EC) No 930/2004 shall be replaced by the following: Article 3 All acts which have not been published in Maltese by 30 April 2007 will also be published in that language by 31 December 2008 at the latest. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 November 2006. For the Council The President M. PEKKARINEN (1) OJ 17, 6.10.1958, p. 385/58. Regulation as last amended by Regulation (EC) No 920/2005 (OJ L 156, 18.6.2005, p. 3). (2) OJ 17, 6.10.1958, p. 401/58. Regulation as last amended by Regulation (EC) No 920/2005. (3) OJ L 169, 1.5.2004, p. 1.